

Exhibit 10

Contents
Important Information . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
Eligibility and Coverage . . . . . . . . . . . . . . . . . . . . . . . . . . .1
Who Is Eligible    1
When Coverage Applies    1
Notification Period    1
When Coverage Doesn’t Apply    1
Cost    2
Vesting    2
How the Plan Works . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2
Amount of Severance Pay    2
AICP Bonus Treatment    3
How Payments Are Made    3
Deductions from Severance Pay    3
Reemployment by the Company    3
If You Should Die    3
If You Receive a Plant Closing Payment    3
When Severance Is Not Paid . . . . . . . . . . . . . . . . . . . . . . .4
Claims for Benefits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
.4
What to Do    4
If a Disputed Claim Is Denied    4
How Your Benefits Are Affected . . . . . . . . . . . . . . . . . . . . .4
If You Receive a Lump-Sum Severance Payment    4
Pension and Savings Plans    4
Medical, Dental, and Vision Coverage    4
Medical, Dental, and Vision COBRA Coverage    5
Life, VGA, and BTA Insurance Coverage    5
Flexible Spending Accounts    5
Short-Term Disability Coverage    5
Long-Term Disability Coverage    5
Benefit Plan Changes    5
Vacation Pay    6
Other Information . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .6
Plan Sponsor    6
Plan Administration    6
Plan Year    6
Plan Identification    6
The Plan’s Future    6
Legal Service    6
Plan Documents    6
If You Can’t Receive Payments    6
Your Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . .7
Receive Information About Your Plan and Benefits    7
Prudent Actions by Plan Fiduciaries    7
Enforce Your Rights    7
Assistance With Your Questions    7

1

--------------------------------------------------------------------------------



Important Information
The Company’s severance pay plan pays benefits to eligible employees who are
terminated under certain circumstances, including job elimination and
reorganization.
Effective June 1, 2015, the plan was amended to reflect tying severance benefits
to salary band designations, the addition of pro-rated bonuses, the elimination
of continued basic, supplemental, and dependent life insurance and voluntary
group accident (VGA) insurance coverage upon receiving severance benefits, as
well as other changes reflected in this summary plan description.
The administrator of the plan has the discretionary authority to determine
eligibility for severance plan benefits and to otherwise interpret the terms of
the plan. The decisions of the plan administrator with regard to determining
eligibility and interpreting the terms of the plan are final.
The Company cannot and does not guarantee the period for which the plan will
remain in effect and the levels or types of benefits available under the plan.
There is no legal requirement that the Company pay any severance pay, and the
Company reserves the right to determine whether or not any employee will receive
severance pay. Therefore, the Company reserves the right, whether in individual
cases or more generally, not to pay severance pay or to pay a lesser amount than
is described in this booklet.
Note: References in this booklet to the “Company” refer to W. R. Grace & Co. and
its direct and indirect subsidiaries.


Eligibility and Coverage


Who Is Eligible
You’re eligible for the severance pay plan if you’re a regular, full-time
salaried employee directly employed in the United States by Grace and you’re
classified in salary band 3 or 4. A different summary plan description applies
to you if you’re classified in a different salary band.
You’re not eligible if you’re a temporary or part-time employee or if you’re
subject to a collective bargaining agreement.    

When Coverage Applies
Coverage under the severance pay plan will apply to you if you’re eligible for
the plan and you’re terminated by the Company as the result of:
•
a restructuring or downsizing of the Company or your employing unit,

•
the elimination of your position,

•
your inability to perform the duties of your position, or

•
you have agreed to and signed, and have not revoked, an agreement acceptable to
the Company under which you release the Company and its directors, officers, and
employees (and other related parties) from any liability related to your
employment with or termination from the Company, and

•
no circumstance described under “When Coverage Doesn’t Apply” is applicable.

For example, if you’re an eligible employee working for a designated core
business who is terminated by the Company as a result of restructuring,
downsizing, or position elimination (and no circumstance under “When Coverage
Doesn’t Apply” is applicable), you’ll be entitled to severance under this plan.


Notification Period
You’ll receive at least two-weeks notice (or pay instead of notice) of your date
of termination. Your “last scheduled work date” is your final scheduled date of
work that has been established by the Company.



2

--------------------------------------------------------------------------------



When Coverage Doesn’t Apply
Coverage under the severance pay plan won’t apply to you, and you won’t receive
benefits under this plan, if:
•
You don’t satisfy all the requirements as described on this page.

•
You’ve been employed by the Company for fewer than 90 days.

•
You’re away from work on a layoff or leave of absence (paid or unpaid).

•
You continue your employment with the Company in any other capacity (and any
location).

•
You’re terminated for misconduct, “cause,” or similar reasons on or before your
last scheduled work date. “Cause” means an employee engaging in actions that are
injurious to the Company (monetarily or otherwise), or an employee’s conviction
for any criminal violation involving dishonesty or fraud or any crime which
constitutes a felony.

•
You’re terminated because of your refusal or unwillingness to perform the duties
of your position or because of insubordination, on or before your last scheduled
work date.

•
The Company terminates your employment because of the Company’s sale or transfer
of all or a portion of the stock or assets of a business of the Company to
another person or entity (that is, a divestment), whether or not you become an
employee of that person or entity.

•
You refuse to accept an offer to transfer to another position at the Company for
a base salary that isn’t less than your base salary as of your last scheduled
work date, provided the principal work location of the position is within a
reasonable commuting distance of where you live.

•
Through your last scheduled work date you fail to:

–
follow policies, rules, or procedures of the Company or of your business unit,
or

–
adhere to any agreement between you and the Company.

•
As of your last scheduled work date:

–
you’re entitled to receive long-term disability (LTD) payments under any plan or
program sponsored by the Company, or

–
you become eligible to receive such LTD payments because of a disability that
begins before your last scheduled work date.

Your eligibility for LTD payments will be determined by the terms of the plan or
program under which you’re covered.
•
You voluntarily terminate your employment with the Company for any reason.

•
You’re covered by any other severance plan of the Company.

•
You do not agree to and sign, or you have revoked, an agreement acceptable to
the Company under which you release the Company and its directors, officers, and
employees (and other related parties) from any liability related to your
employment with or termination from the Company.

Important! No provision of this plan should be considered to limit in any way
the Company’s authority or discretion to terminate any employee for any reason
at any time.
Remember, your “last scheduled work date” is your final scheduled date of work
that has been established by the Company.

How the Plan Works


Amount of Severance Pay
If you qualify for severance pay as described on pages 1-2, you’ll receive your
base salary for a specified number of weeks based on your full and partial years
of continuous service with the Company.
Your service is measured starting from either your first day of employment with
the Company or your adjusted service commencement date (as defined and
administered by your business unit), whichever is later, through your last
scheduled work date. Your service includes only completed whole months of
service.
Your severance pay reflects your salary band and grade, and is determined as
follows:

3

--------------------------------------------------------------------------------



Band
Grade
Severance Pay
3
23-26
One year of base salary.
3
20-22
Two weeks of your weekly base salary for each of your full and partial years of
continuous service with the Company, subject to a minimum of six months and a
maximum of 52 weeks of severance pay.
4
19
Two weeks of your weekly base salary for each of your full and partial years of
continuous service with the Company, subject to a minimum of six months and a
maximum of 52 weeks of severance pay.
4
15-18
Two weeks of your weekly base salary for each of your full and partial years of
continuous service with the Company, subject to a minimum of eight weeks and a
maximum of 52 weeks of severance pay.



Cost
The Company pays the full cost of the severance pay plan.


Vesting
The benefits provided under this plan aren’t “vested benefits.” This means that
your eligibility for these benefits may be terminated at any time.
In addition, you should know that the severance pay plan may be terminated by
the Company at any time and that the Company may change any feature of the plan
at any time.
For example, suppose you are classified in salary band 4, grade 15, and you have
6.5 years of continuous service. In this case, you would be entitled to 13 weeks
of severance pay (6.5 years of continuous service x 2 weeks of pay = 13 weeks of
severance pay, which exceeds the minimum severance benefit of eight weeks for
someone with this salary band and grade).
Your severance pay will reflect your base salary.
By base salary, we mean the regular earnings paid to you by the Company before
any deductions are made, but excluding overtime, commissions, and incentive,
special, premium, any amount related to Company-sponsored employee benefit
plans, or pay instead of vacation, whether or not this compensation or amount is
taxable as income.
Your weekly base salary equals: the amount of your annual base salary in effect
as of your last scheduled work date divided by 52.
Contact the Grace Employee Service Center at 1-800-974-2363 if you have any
questions about your band, grade, or severance benefits. Service center
representatives are available on business days from 9:00 a.m. to 6:00 p.m.
Eastern time.


AICP Bonus Treatment
If you complete at least three months of employment in the calendar year in
which you qualify for severance pay, you’ll receive a pro rata amount of any
bonus you are eligible to receive for that year under the AICP (Annual Incentive
Compensation Program) program. This pro rata amount will reflect your completed
months of service in

4

--------------------------------------------------------------------------------



that year. For example, if you completed four months of service when your
employment ends in a calendar year, you’d receive 33 percent (4 ÷ 12) of the
AICP bonus to which you’re entitled for that year.
Please note, as with eligible employees who are still actively at work on the
date bonuses are paid (normally, in March after the calendar year to which the
bonus relates), the amount of your bonus will depend on the extent that the
applicable business performance goals are met; and also on your individual
performance while still employed by Grace, provided that the individual
performance criteria won’t be used to reduce, or increase, the amount of your
bonus entitlement by more than 25 percent, based on the determination of your
former management at Grace. Finally, any pro rata bonus to which you become
entitled will be paid at the same time as bonuses are paid to actively employed
eligible employees (again, normally in March after the calendar year to which
the bonus relates).


How Payments Are Made
If you qualify, you’ll receive severance pay in regular payroll installments
equal to your regular base salary payment. Payments will continue until you
receive the total severance pay for which you qualify.
Important! Severance is normally paid in installments. Subject to the Company’s
approval, however, you may request to receive your severance pay as follows:
•
Before your last scheduled work date, you may request to receive the full amount
of severance pay in a single, lump-sum payment. In this event, however, your
coverage under all Company benefit plans under which you’re covered as of your
last scheduled work date will end as of the end of the month in which you
receive this lump-sum payment (see page 4).

•
After severance pay has started, you may request to receive a lump-sum payment
of any remaining unpaid balance of severance pay at any time during the
installment payment period.


If you receive a pro rata bonus payment, this payment will be made to you in a
single lump sum at the same time bonuses are paid to other employees.
In addition, if you should start full-time employment with another employer, the
total of any remaining severance pay to which you’re entitled will be paid to
you in a lump sum as soon as practical after your full-time employment starts.


Deductions from Severance Pay
The Company will deduct from the severance pay you receive:
•
any federal, state, or local withholding or other taxes or charges that it’s
required to deduct by law,

•any amounts you owe the Company, and
•any contributions required to continue benefit coverage.


Reemployment by the Company
If you’re reemployed by the Company after you’ve received severance pay under
any plan or other severance pay policy of the Company, you won’t receive credit
under any severance pay plan or policy of the Company (including this plan) for
the service for which severance pay has been paid to you.
For example, suppose you received severance pay under a plan of the Company and
that your severance pay was based on service of 10 years. If you’re rehired by
the Company, these 10 years wouldn’t count toward determining any future
severance pay benefits you may be entitled to receive.


If You Should Die
If you should die before your last scheduled work date, no severance will be
paid under this plan to a beneficiary.

5

--------------------------------------------------------------------------------



But if you should die on or after your last scheduled work date, any unpaid
amount of the severance pay to which you were entitled will be paid in a lump
sum either to your spouse or your estate (if you weren’t married on the date of
your death).


If You Receive a Plant Closing Payment
If the Company is required to make a payment under a federal, state, or local
plant closing law, any severance pay you receive under this plan will be reduced
by the amount of the plant closing payment.
When Severance Is Not Paid
Benefits under the severance pay plan may not be made (or may be discontinued)
if:
•
you don’t qualify for benefits under the terms of the plan, or

•
the plan administrator determines you have engaged in “inappropriate conduct”
before or after your last scheduled work date. Inappropriate conduct means any
action that violates any policy, rule, or procedure of the Company or your
business unit, or violates any agreement between you and the Company, or is
otherwise detrimental to the Company.

Claims for Benefits


What to Do
No action by you is required to file a claim for benefits. The Company will
notify you in writing if you’re eligible for benefits under the severance pay
plan.
If you believe that you’re entitled to a benefit and haven’t been notified that
one is payable, or if you disagree with the amount of the benefit that’s
payable, you may file a disputed claim with the Company.
The plan administrator has full and exclusive authority to interpret the
applicable plan provisions and to decide claims for benefits that are filed.
A decision on a disputed claim will be given to you as soon as possible, but no
later than 90 days after a claim is filed, or 180 days in special cases. If a
decision on a disputed claim can’t be made within 90 days, you’ll be notified in
writing before the end of this 90-day period of the special circumstances that
require an extended period of consideration of the disputed claim and the
approximate date the plan administrator expects to reach a decision on the
disputed claim.


If a Disputed Claim Is Denied
If a disputed claim is denied, in whole or in part, you’ll receive a written
notice from the Company explaining why and on which plan provisions the disputed
claim has been denied. An appeal must be made within 60 days after a denial by
writing to the Company (contact your benefits administrator for details). You
also may choose to name a representative to handle your appeal.
You’ll be told if any additional information is needed to make a disputed claim
acceptable. You may examine material related to your disputed claim. Copies
of any materials or records that support the disputed claim should be sent with
the appeal.

A decision on an appeal usually will be made within 60 days of when it’s
received, or 120 days in special cases. If a decision on an appeal can’t be made
within 60 days, you’ll be notified in writing before the end of this 60-day
period of the special circumstances that require an extended period of
consideration of the appeal. The Company’s decision on an appeal is final. If
you have filed a claim for benefits which has been denied on appeal by the
Company and you believe the claim has been improperly denied, in whole or in
part, you have certain rights. See “Your Rights” on page 7 for more information.
How Your Benefits Are Affected



6

--------------------------------------------------------------------------------



If You Receive a Lump-Sum Severance Payment
If you receive your severance pay in a lump sum, your coverage under all Company
benefit plans under which you’re covered as of your last scheduled work date
will end as of the end of the month in which you receive this lump-sum payment.


Pension and Savings Plans
If you’re a participant in a Company-sponsored pension or savings and investment
plan:
•
severance pay won’t count to determine benefits under a pension or savings plan,

•
severance pay can’t be contributed to the savings plan, and

•
the period during which you receive severance pay won’t count as service under
these plans, except as required by applicable law or by the terms of these
plans.



Medical, Dental, and Vision Coverage
Coverage for you and enrolled members of your family under the Company’s
medical, dental, and vision plans will continue during the severance pay period,
provided you continue any required contributions.
Your contributions for coverage, if any, will be deducted automatically from
your severance pay.
Medical, dental, and vision coverage will continue until the end of the month in
which you receive your last severance payment. In addition, medical, dental, and
vision coverage for an enrolled family member will end on the date your coverage
ends, the date a family member becomes ineligible, or the date you stop
contributions for family coverage, whichever occurs first.
Medical, Dental, and Vision COBRA Coverage
You’ll be notified of your ability to elect continued medical, dental, and
vision coverage from the Company, as required by the COBRA continuation
requirements of federal law. The severance payment period during which medical,
dental, and vision coverage continue won’t count against the maximum period
during which you may continue these coverages under COBRA. That is, after your
severance pay ends, COBRA continuation may be elected for the maximum period
that applies.
In addition, when COBRA medical coverage for you or an enrolled family member
ends, you’ll be given details on any conversion rights that apply (conversion
rights don’t apply to dental or vision coverage).
Important! If you qualify for postretirement medical coverage, you may not elect
both COBRA coverage and postretirement medical coverage—you may choose one or
the other, but not both.
If a member of your family has COBRA coverage under a Company plan as of your
last scheduled work date, this coverage will continue for the remainder of the
period that applies, provided the required contributions continue.


Life, VGA, and BTA Insurance Coverage
Your basic life insurance coverage, any supplemental or dependent life insurance
you elected, any coverage you elected for yourself and your family under the
Company’s voluntary group accident insurance plan (VGA plan), and coverage under
the Company’s business travel accident insurance plan (BTA plan) will end
automatically as of your last scheduled work date.
If you choose, you may restore any life insurance coverage that’s lost and not
replaced for yourself or a family member by converting to an individual policy
without providing proof that you’re healthy by applying during the 31-day period
after this coverage ends or is reduced. Contact the Grace Employee Service
Center at 1-800-974-2363 for details on converting life insurance coverage.
You may not, however, convert to an individual policy to continue coverage under
the VGA plan or BTA plan; no conversion rights apply to this coverage.

Flexible Spending Accounts

7

--------------------------------------------------------------------------------



If you’re contributing to a health care spending account and/or dependent care
spending account as of your last scheduled work date, contributions to these
accounts will be affected as follows:
•
If you receive severance installment payments, your contributions to a health
care spending account and/or dependent care spending account may continue
through the end of the calendar year. If you choose, you may elect to stop or
change your contributions to a health care spending account and/or a dependent
care spending account. Contact the Grace Employee Service Center at
1-800-974-2363 for details.

•
If you receive your severance in a lump-sum payment, your contributions to a
health care spending account and/ or dependent care spending account will end
with your last eligible paycheck and no contribution to those accounts will be
taken from your lump-sum severance payment unless you elect to contribute a
portion of that payment to a health care spending account and/or dependent care
spending account. In no event, however, can participation extend beyond December
31. Contact the Grace Employee Service Center at 1-800-974-2363 for details.



Short-Term Disability Coverage
All short-term disability and salary continuation coverages will end as of your
last scheduled work date.


Long-Term Disability Coverage
If you’re a participant in a Company-sponsored long-term disability income plan
(LTD plan), your participation in this plan will continue through your
last scheduled work date, provided you continue the required contributions.
Benefits under any Company-sponsored LTD plan won’t be payable for disabilities
occurring after your last scheduled work date.


Benefit Plan Changes
This booklet briefly outlines some of the rules that apply to the benefit plans
mentioned on pages 4-6. It doesn’t provide a full description of these rules.
Please refer to the summary plan descriptions of these plans for more
information.
The Company reserves the right to change or end any benefit plan, and any such
changes or termination may also apply to any former employee receiving severance
(and enrolled family members, if applicable).
Vacation Pay
If you have not already taken the full vacation to which you’re entitled for the
calendar year in which your employment is terminated and your last scheduled
work date is June 30 or later, you will receive a lump-sum payment equal to your
unused vacation.
If your last scheduled work date is June 29 or earlier, you will receive a
lump-sum payment based on one-half of the total number of vacation days to which
you would otherwise have been entitled for the calendar year in which your
employment is terminated, less any used vacation days. For example, if you are
entitled to 10 vacation days for the calendar year, your last scheduled work
date is June 29 or earlier, and you have used three vacation days, you would
receive a lump-sum payment for two vacation days (10 days x .5 = 5 days, less
the 3 days used, leaving 2 days for the lump-sum payment).
Your vacation payout, however, won’t include floating holidays.


Other Information
The following describes other information you should know about the severance
pay plan and your rights.


Plan Sponsor
The sponsor of the plan is:
W. R. Grace & Co. 7500 Grace Drive Columbia, MD 21044



8

--------------------------------------------------------------------------------



Plan Administration
The plan administrator is:
Vice President & Chief Human Resources Officer
W. R. Grace & Co. 7500 Grace Drive Columbia, MD 21044 (410) 531-4000
Severance benefits are paid by the Company from its general assets. There are no
funds set aside for such benefits.


Plan Year
Records are kept on a plan-year basis. A plan year starts on January 1st and
ends on the following December 31st.

Plan Identification
The official name of the plan is the W . R . Grace & Co . Severance Pay Plan for
Salaried Employees . The Internal Revenue Service and Department of Labor
identify the Company by the number 13-3461988 and the plan by the number 526.
The plan is classified as a “welfare plan,” providing severance pay benefits.


The Plan’s Future
The Company, by action of its Board of Directors or the Investment and Benefits
Committee, may change, suspend, or end the plan at any time.


Legal Service
The agent for service of legal process is the: General Counsel
W. R. Grace & Co.
7500 Grace Drive
Columbia, MD 21044
(410) 531-4000
Legal process may also be served on the plan administrator.


Plan Documents
This booklet describes the main features of the severance pay plan as of June 1,
2015. It’s written in everyday terms and avoids technical terms wherever
possible. The plan also has official legal documents; in the event of any
conflict between this booklet and the official legal documents, the official
legal documents will govern. You may review the official legal documents by
written application to the plan administrator; a reasonable charge may be made
for copying these materials.


If You Can’t Receive Payments
If the Company determines that you aren’t able to receive payments—for example,
if you’re physically or mentally disabled—it may have payments made to the
person or institution responsible for you.


Your Rights
As a participant in the W. R. Grace & Co. Severance Pay Plan for Salaried
Employees, you’re entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA). ERISA provides that all plan
participants are entitled to know the following information.


Receive Information About Your Plan and Benefits

9

--------------------------------------------------------------------------------



You may examine, without charge, at the plan administrator’s office and at other
specified locations, such as worksites, all documents governing the plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series) filed by the plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration.
You may obtain, upon written request to the plan administrator, copies of
documents governing the operation of the plan, including insurance contracts,
and copies of the latest annual report (Form 5500 Series) and updated summary
plan description. The administrator may make a reasonable charge for the copies.
You will receive a summary of the plan’s annual financial report. The plan
administrator is required by law to furnish each participant with a copy of this
summary annual report.


Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare plan benefit or exercising your rights under ERISA.


Enforce Your Rights
If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy
of plan documents or the latest annual report from the plan and do not receive
them within 30 days, you may file suit in a Federal court. In such a case, the
court may require the plan administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court. In addition, if you disagree with
the plan’s decision or lack thereof concerning the qualified status of a
domestic relations order or a medical child support order, you may file suit in
Federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


Assistance With Your Questions
If you have any questions about your plan, you should contact the Grace Employee
Service Center at 1-800-974-2363.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the plan administrator,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.



10